DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Wittkampf et al., (U.S. PGPub. No. 2011/0022046). Wittkampf teaches a similar high-thermal-sensitivity ablation catheter tip (9 in Figs. 5-5A) including an electrically-conductive housing comprising a conductive shell (casing 29; [0047]), and a thermally-insulative tip insert comprising a main body (core 28; [0047]). Wittkampf further teaches a thermal sensor (thermocouple 16) in direct thermal communication with the conductive shell but otherwise thermally isolated (see thermocouple 16 in Fig. 5 in direct contact with the inner surface of the conductive shell ‘casing’ 29 and thermally isolate via core 28; [0048]) and mounted around the outer surface of the tip insert (28).
Regarding independent claim 1, although Wittkampf teaches a similar catheter tip and thermal sensor, the prior art fails to teach all of the limitations of, or render obvious, the claimed high-thermal-sensitivity ablation catheter tip including “wherein the conductive shell fully encases at least the outer surface of the main body of the tip insert, and wherein no irrigant pathway exists between the thermally-insulative tip insert and the conductive shell; a plurality of thermal sensors in direct thermal communication with the conductive shell but otherwise thermally isolated and configured to provide directional tissue temperature feedback, wherein the plurality of thermal sensors comprises thermal sensors that are circumferentially mounted around the outer surface of the tip insert” as recited in claim 1 in combination with the other limitations of the claim.  
Accordingly, claims 2-4 and 32-38 are allowed due to their dependency on independent claim 1. 
Regarding independent claim 5, although Wittkampf teaches a similar catheter tip and thermal sensor, the prior art fails to teach all of the limitations of, or render obvious, the claimed ablation tip wherein the conductive shell inner surface fully surrounds the outer surface of the main body of the tip insert; at least three thermal sensors symmetrically mounted circumferentially around the tip insert in close proximity to the inner surface of the conductive shell, whereby the at least three thermal sensors are configured to receive and report directional tissue temperature feedback received via the conductive shell” as recited in claim 5 in combination with the other limitations of the claim.  
Accordingly, claim 6 is allowed due to its dependency on independent claim 5.
Regarding independent claim 7, although Wittkampf teaches a similar catheter tip and thermal sensor, the prior art fails to teach all of the limitations of, or render obvious, the claimed ablation catheter tip including “wherein the conductive shell is adapted to fit around the first portion of the ablation tip insert in thermally- transmissive contact with the plurality of angularly-spaced temperature sensors, whereby the conductive shell covers the entire outer surface of the first portion of the ablation tip insert, and whereby the plurality of angularly- spaced temperature sensors are configured to receive and report directional tissue temperature feedback received via the conductive shell” as recited in claim 7 in combination with the other limitations of the claim.  
Accordingly, claims 8-31 are allowed due to their dependency on independent claim 7. 
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claims 1, 5 and 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-38 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794